9/26/2020                                         Deadly crash forces closure of Hwy. 41 in south Fresno County | KMPH

                   Case 1:19-cr-00230-DAD-BAM Document 49-1 Filed 10/05/20 Page 1 of 4
                                                                                                89 °             93 °         99 °




 ADVERTISEMENT




   Deadly crash forces closure of Hwy. 41 in south Fresno County

   by FOX26 News
   Wednesday, September 16th 2020                                                                                                    A
                                                                                                                                     A




   Deadly crash forces closure of Hwy. 41 in south Fresno County (File Photo: FOX26)




        Some U.S. state privacy laws offer their residents specific consumer privacy rights, which we
        respect as described in our privacy policy and cookie policy. To opt-out of our making available to
        third parties information relating to cookies and similar technologies for advertising purposes, select
        "Opt-Out".
   FRESNO,  Calif. —To UPDATE:
                        exercise other
                                   Therights  such asHighway
                                         California   "Do Not Sell  My Personal
                                                                Patrol  says two Information",
                                                                                    people diedplease
                                                                                                   in aemail us
                                                                                                        head-on
        at "privacy@sbgtv.com".
   crash on Highway 41 Wednesday morning.
    Search Site                                                Accept   Opt-Out                                          More Info
   It happened around 6:00 a.m. just south of Elkhorn Ave., south of Caruthers.
https://kmph.com/news/local/deadly-crash-forces-closure-of-hwy-41-in-south-fresno-county                                                 1/4
9/26/2020                                         Deadly crash forces closure of Hwy. 41 in south Fresno County | KMPH

   CHP says the driver
             Case      of a Nissan pick-up was
                   1:19-cr-00230-DAD-BAM       traveling49-1
                                             Document    northbound    on Hwy Page
                                                              Filed 10/05/20
                                                                     °
                                                                              41
                                                                               °
                                                                                 and pulled
                                                                                   2 of 4
                                                                                          °
                                                                                            into
                                                                                                     89          93           99
   the oncoming southbound lane to pass slower vehicles.




                                                Today's Re nance Rate
                                                2.40% APR 15-Year Fixed
                                                Select Mortgage Amount

                                                   $225,000

                                                No SSN
                                                                      Calculate Payment
                                                Required
                                                              Terms & Conditions apply. NMLS#1136




   A southbound SUV veered to the right to get out of the way of the oncoming Nissan, which
   then crashed head-on into a Hyundai traveling behind the SUV.



   The Nissan caught re and the driver, identi ed as 38-year-old Joshua Evans of Clovis, died at
   the scene.


   The man driving the Hyundai, later identi ed as 40-year-old Kenneth Atkins of Madera, was
   also killed.


   The man driving the GMC was uninjured as were his 4 passengers.


   CHP says the crash left a long trail of debris.


   A detour was set up, and it was recommended that commuters take Conejo Ave. or Camden
   Ave. to get around the crash on Hwy. 41.


   The CHP said the roadway would be closed for several hours.
         Some U.S. state privacy laws offer their residents specific consumer privacy rights, which we
         respect as described in our privacy policy and cookie policy. To opt-out of our making available to
   The crash
         third is still under
               parties         investigation.
                        information relating to cookies and similar technologies for advertising purposes, select
         "Opt-Out". To exercise other rights such as "Do Not Sell My Personal Information", please email us
         at "privacy@sbgtv.com".


    Search Site                                                                                     Accept   Opt-Out     More Info


https://kmph.com/news/local/deadly-crash-forces-closure-of-hwy-41-in-south-fresno-county                                             2/4
9/26/2020                                         Deadly crash forces closure of Hwy. 41 in south Fresno County | KMPH

                   Case 1:19-cr-00230-DAD-BAM Document 49-1 Filed 10/05/20 Page 3 of 4
                                                                                                89 °             93 °         99 °




   MORE TO EXPLORE
   Radar




   Disneyland Hong Kong opens as city's cases fall

         Some U.S. state privacy laws offer their residents specific consumer privacy rights, which we
         respect as described in our privacy policy and cookie policy. To opt-out of our making available to
         third parties information relating to cookies and similar technologies for advertising purposes, select
         "Opt-Out".
   Exclusive:        To exercise
                President        othertouts
                             Trump      rights such
                                                newaseconomic
                                                       "Do Not Sellplan
                                                                     My Personal
                                                                         aimed Information",
                                                                                  at elevating  please email us
                                                                                                   Black
         at "privacy@sbgtv.com".
   communities

                                                                                              Accept        Opt-Out      More Info


https://kmph.com/news/local/deadly-crash-forces-closure-of-hwy-41-in-south-fresno-county                                             3/4
9/26/2020                                         Deadly crash forces closure of Hwy. 41 in south Fresno County | KMPH

   SPONSORED CONTENT
          Case 1:19-cr-00230-DAD-BAM Document 49-1 Filed 10/05/20 Page 4 of 4
                                                                                                89 °             93 °           99 °
   Couple's Photo Goes Viral, Realize Something's O
   12UP




   How The Hole On Your Padlock Can Actually Help You
   Habit Tribe




   Looking for a Cheap Roof Repair Service? Fresno Residents could bene t from 2020
   prices
   Roof Repair | Search Ads



                                                                                                                  Sponsored Links by Taboola




 ADVERTISEMENT




Loading ...




             Some U.S. state privacy laws offer their residents specific consumer privacy rights, which we
             respect as described in our privacy policy and cookie policy. To opt-out of our making available to
             third parties information relating to cookies and similar technologies for advertising purposes, select
             "Opt-Out". To exercise other rights such as "Do Not Sell My Personal Information", please email us
             at "privacy@sbgtv.com".


                                                                                              Accept        Opt-Out       More Info


https://kmph.com/news/local/deadly-crash-forces-closure-of-hwy-41-in-south-fresno-county                                                       4/4
